Jackson, C. J.
The presiding judge being dissatisfied with the-verdict, and having granted a first new trial, one ground of'the motion *255being that the verdict was contrary to law and evidence, this court will not control bis discretion in so doing; nor will it closely scan any views of the law expressed by the judge in granting the new trial, the presumption being that on the second hearing, he will correct his own •errors, if any.
P. H. Brewster; Wr. A.Post; Lester & Eavenel, for plaintiff in error.
Lawton tfc Cunningham; Jos. B. Gumming, for defendants.
Judgment affirmed.